IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 01-30356
                       _____________________


          ANTONIO FRERE

                               Plaintiff

          DERRICK GERARD FINISTER

                               Intervenor - Appellee

          v.

          HARRY LEE, individually and in his official
          capacity as Jefferson Parish Sheriff

                               Defendant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
       for the Eastern District of Louisiana, New Orleans
                            99-CV-601-C
_________________________________________________________________
                           April 3, 2002

Before KING, Chief Judge, and GARWOOD and HIGGINBOTHAM, Circuit
Judges.

PER CURIAM:*

     Defendant-Appellant Harry Lee, the Sheriff of Jefferson

Parish, appeals the district court’s decision on February 14,

2001, to hold Sheriff Lee in civil contempt for failing to post a

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
supersedeas bond and to assess a fine in the amount of the

attorney’s fees and costs incurred by Intervenor-Appellee Derrick

Gerard Finister to enforce a judgment that he had recovered

against Sheriff Lee.   Sheriff Lee also appeals the judgment for

attorney’s fees and costs entered March 12, 2001 pursuant to that

decision.   We reverse the decision holding Sheriff Lee in civil

contempt and the judgment for attorney’s fees and costs.

     Reading the district court’s ruling entered on March 16,

2000, on Sheriff Lee’s Motion to Stay Enforcement of the Judgment

Without the Necessity of Posting a Supersedeas Bond Pursuant to

Fed. R. Civ. P. 62 objectively and in the context in which it was

rendered, the motion was denied and Sheriff Lee was ordered to

post a bond of $375,000 within 21 days if he wanted to stay

enforcement of the judgment during the pendency of his appeal of

the judgment.    This reading of the ruling is reinforced by the

fact that there was no pending motion by Finister to order

Sheriff Lee to post a bond, nor do we perceive any basis on which

such a motion could have been filed.   Accordingly, Sheriff Lee’s

failure to post the bond meant that Finister could have executed

on the judgment at any time during the pendency of the appeal,

but it did not, under these circumstances, breach the district

court’s order.

     There may be other bases on which the fees and costs

incurred by Finister in enforcing his judgment are recoverable,

but we leave that to the district court on remand.

                                  2
     The district court’s decision to hold Sheriff Lee in civil

contempt and the district court’s judgment for attorney’s fees

and costs are REVERSED and the case is remanded to the district

court for further proceedings.   Costs shall be borne by Finister.




                                 3